         Case 1:20-cv-02320-RBW Document 34 Filed 01/04/21 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
AMERICAN CIVIL LIBERTIES UNION,           )
                                          )
AMERICAN CIVIL LIBERTIES UNION            )
FOUNDATION,                               )
                                          )
                  Plaintiffs              )
                                          )
      v.                                  )                   No. 1:20-cv-02320 (RBW)
                                          )
FEDERAL BUREAU OF PRISONS,                )
                                          )
                  Defendant.              )
__________________________________________)


                             SUPPLEMENTAL MEMORANDUM


       Plaintiffs American Civil Liberties Union and American Civil Liberties Union

Foundation (together, “the ACLU”) respectfully submit this additional memorandum in support

their request for production without redaction of the list of entities (locations) from which the

BOP execution staff originated. Plaintiffs previously argued that the information requested

should be disclosed on an expedited timeline so that the ACLU could publish the data to inform

potential witnesses about information relevant to attending the upcoming executions and as part

of the on-going debate about whether the executions should go forward. See e.g., ECF 13 at 13,

24. In further support of their contention that the details about the risks of COVID-19 spread

posed by the executions is a matter of great national interest and reporting, Plaintiffs identify the

following non-exhaustive list of illustrative media articles about the information available to date

about COVID-19 and the federal executions:




                                                  1
         Case 1:20-cv-02320-RBW Document 34 Filed 01/04/21 Page 2 of 4




Liliana Segura, Jordan Smith, How the Pandemic Exposed the Failures of Capital Punishment:
Will Trumps’ execution spree, court shutdowns, and the tool of COVID-19 hasten the demise of
the death penalty? The Intercept, January 3, 2020, https://theintercept.com/2021/01/03/death-
penalty-capital-punishment-covid-abolition/ (“There’s good reason to believe Trump’s execution
spree is responsible for the outbreak [of COVID-19 cases at Terre Haute USP]. As autumn
brought a surge in COVID-19 cases across the country, more people connected to the executions
began to test positive.”).

Jessica Schulberg, Federal Execution Team Members Are Getting COVID. Secrecy Has
Thwarted Contact Tracing, HuffPost, December 31, 2020,
https://www.huffpost.com/entry/trump-administration-federal-executions-no-contact-
tracing_n_5fee46a6c5b6ec8ae0b24c28, (“For months, the government has ignored clear signs
that the executions are fueling COVID-19 outbreaks. . . . Each execution involves a team of
about 40 BOP staffers who typically travel to Indiana from out of state and work closely with the
prison staff in Terre Haute. Members of the execution team are not required to quarantine once
they arrive or undergo testing before the execution.”).

Madeline Carlise, In a Year Marked by Death, the Trump Administration Cements a Legacy of
Unprecedented Executions, Time, December 30, 2020, https://time.com/5923973/trump-
executions-death-penalty-covid-19/ (“Advocates also argue that the executions have served as
unnecessary COVID-19 super spreader events,” and reporting on the BOP execution team
members who tested positive for COVID-19).

Hailey Fuchs, Virus Hits Federal Death Row, Prompting Calls for Delays in Executions, New
York Times, December 21, 2020, https://www.nytimes.com/2020/12/21/us/politics/coronavirus-
death-row-executions.html (reporting active COVID-19 outbreaks on death row at USP Terre
Haute, describing COVID-19 infections among defense counsel, BOP executioners, and a
spiritual advisor and noting “there is evidence that executions can become spreading events.”).

Tonya Mosely, Trump Administration Plans 5 More Federal Executions Before Trumps Leaves
Office, NPR Here and Now, December 9, 2020, https://www.nprillinois.org/post/trump-
administration-plans-5-more-federal-executions-trump-leaves-office#stream/0 (discussing with
ACLU attorney COVID-19 outbreak and federal executions).

Erick Ortiz, Spree of federal execution during Trump’s lame-duck period and pandemic is
unprecedented, NBC News, December 9, 2020, https://www.nbcnews.com/news/us-news/spree-
federal-executions-during-trump-s-lame-duck-period-pandemic-n1250565 (“Critics argue that
employing death sentences during a pandemic is unsafe, particularly when it requires inmates,
their families and legal representatives, and teams of federal execution specialists to travel to the
federal prison in Terre Haute, Indiana, where executions are held.”).

Khaleda Rahman, Ahead of Brandon Bernard’s Execution, Federal Government Reveals 8
Executioners Caught COVID after Last One, Newsweek, December 9, 2020,
https://www.newsweek.com/8-executioners-caught-covid-after-last-execution-
1553460?utm_source=headtopics&utm_medium=news&utm_campaign=2020-12-09 (reporting
that eight of the executioners tested positive for COVID-19 after an execution, that they had not

                                                  2
         Case 1:20-cv-02320-RBW Document 34 Filed 01/04/21 Page 3 of 4




quarantined, and that the federal government does not require them to submit to COVID-19
testing).

Nathalie Baptiste, How Trump’s Rush to Execute Inmates Is Spreading COVID, Mother Jones,
December 8, 2020, https://www.motherjones.com/crime-justice/2020/12/how-trumps-rush-to-
execute-inmates-is-spreading-covid/ (detailing the known evidence about the link between the
federal executions and spread of COVID-19).

Michale Balsamo and Michael R. Sisak, Execution Staff have COVID-19 after inmate put to
death, AP News, December 8, 2020, https://apnews.com/article/prisons-coronavirus-pandemic-
executions-terre-haute-indiana-e80af6a566bbff50ed5e9a097c305dbb (“As the U.S. government
rushes to put inmates to death in a pandemic before President Trump leaves office, the Justice
Department disclosed that eight staff members who took part in an execution last month tested
positive for the coronavirus and five of those staffers will take part in executions scheduled for
next week. The disclosure that the execution team members had tested positive for the virus, in
addition to the spiritual advisor of the inmate put to death, is furthering criticism from advocates
and lawyers for inmates who say the Bureau of Prisons isn’t doing enough to stop the spread of
coronavirus cases behind bars.”).

       These articles reflect the significant public interest in the debate about whether President

Trump and Acting Attorney General Rosen should allow these executions to go forward and the

particular interest in understanding the role the executions is playing in COVID-19 outbreaks.



January 4, 2021                                       Respectfully submitted,


                                                      /s/ Cassandra Stubbs
                                                      Cassandra Stubbs
                                                      Olivia Ensign
                                                      Henderson Hill (D.C. Bar No. 358378)
                                                      AMERICAN CIVIL LIBERTIES UNION
                                                      FOUNDATION
                                                      201 W. Main St., Suite 402
                                                      Durham, NC 27701
                                                      (919) 688-4605
                                                      cstubbs@aclu.org
                                                      oensign@aclu.org
                                                      hhill@aclu.org


                                                      Arthur B. Spitzer (D.C. Bar No. 235960)




                                                 3
Case 1:20-cv-02320-RBW Document 34 Filed 01/04/21 Page 4 of 4




                                  AMERICAN CIVIL LIBERTIES UNION
                                  FOUNDATION OF THE DISTRICT OF
                                  COLUMBIA
                                  915 15th Street, NW, 2nd floor
                                  Washington, DC 20005
                                  (202) 601-4266
                                  aspitzer@acludc.org


                                  Attorneys for Plaintiffs




                              4
